                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

DERREK PETER                                                                     PLAINTIFF

V.                                     4:18CV00552 JM/JTR

DOC HOLLADAY, Sheriff;
BRAWLEY, Grievance Officer;
BRIGGS, Major; MUSADDIQ, Sheriff;
BANG, Lieutenant; and
ROUTH, Lieutenant,
Pulaski County Jail                                                           DEFENDANTS


                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice. All relief sought is denied, and the case is closed.

       DATED this 1st day of November, 2018.




                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
